Marshall, J.
(dissenting) : Neither the title to the resolution, nor its enacting clause, if it may be called such, pretends to say that what follows is intended to be a law. The title to every law, except one, enacted by the legislature in 1917 begins with the words, “An act.” The one exception is chapter 91, the title to which, as.printed in the statute book, begins with the words, “Relating to”; but on the back of the original bill the title reads: “An act-relating to,” etc. The constitutional requirement concerning the enacting clause was *708followed by the legislature, in 1917, in all instances when a law was being enacted. It is safe to say that every member of that legislature understood that both the title tó an act and its enacting clause must give warning that what followed was intended to be a law. In the present instance, neither the title nor the enacting clause, nor both together, gave any such warning.
The constitutional requirement is simple. It is generally understood. It is easy to follow. There should be no refinements 'concerning it. Its simple requirements must be so obeyed, or they will cease to have any force or effect.